 YORK TRANSFER & STORAGE CO.139substantial amount of work performed by the builders in theproduction of staves and the related and interdependentcharacter of their work as builders, we further find that theyhave a sufficient community of interest with the other em-ployees to be included in a unit of production and maintenanceemployees. Accordingly, we shall include them in the unit.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act: All production andmaintenance employees at the Employer's Ste. Genevieve,Missouri, plant, including the acting foreman and checker,and the builders, but excluding office clericals, professionalemployees, guards, and supervisors as defined in the Act.5.As indicated above, the Employer's operations areseasonal in nature.During the peak of its operations itemploys approximately 11 employees. At the time of the hear-ing in August, the Employer estimated that its operations,which had already then been curtailed, would come to a haltin about 6 weeks and would not be resumed until about MarchorApril of next year. Under the circumstances, and inaccordance with our policy in seasonal industry cases, weshall direct that the election herein be held at or about theapproximate seasonal peak on a date to be determined by theRegional Director among the employees in the appropriateunit who are employed during the payroll period immediatelypreceding the date of the issuance of the notice of electionby the Regional Director.[Text of Direction of Election omitted from publication.]YORK TRANSFER & STORAGE CO., PetitionerandLOCAL193, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA, AFL. Case No. 35-RM-57. November 20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Berns,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.TheEmployer is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the107 NLRB No. 47. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.We find no merit in the Union's contention that a currentcontract bars this proceeding. The contract in question,effective from July 15, 1953, to July 1954, was executed withtheUnion by 10 specific employers, not including the instantEmployer. Furthermore, as is clearly shown in the evidence,discussed in detail below, the Employer did not participate,directly or indirectly, in the negotiation of this contract, ordelegate authority to any individual, association, committee,or group of employers, to bargain for, or bind it with respectto the contract terms.4.The Employer in its petitionalleges asappropriate asingle-employer unit consisting of all truckdrivers, truckhelpers, packers, and warehousemenin its employ. There isno dispute as to the composition of the alleged unit. However,theUnion contends that only an associationwide or multi-employer unit, which would include the present employees, isappropriate for bargaining purposes. The Union's position, insubstance, is that the Employer has been a member andparticipant in an employer association of household movingand storage companies in Indianapolis, Indiana, and that thisassociation has historically bargained with the Union on amultiemplo}rer basis. The Unionassertsthat the associationispresently known as the Indianapolis Household MoversAssociation.The essential facts, as appears in the record, are asfollows: In 1939 there was formed an organization of em-ployers in Indianapolis under the name of Marion CountyMovers Association. This association bargained with theUnion with respect to a single unit embracing certain of theassociation members. However, the testimony shows that theMarion County Movers Association--which was incorporated,had a paid executive secretary, and required the regular pay-ment of dues by its members--ceased to function actively asan organization when its executive secretary resigned a yearand a half after its inception. Thereafter, the Union continuednegotiations for each contract with a committee of employers,oran attorney representing specific employers, and thecontract reached was later signed by various individualhousehold movers in the area. The Employer's participationin such contracts with the Unionbegan in1949. In 1950, a 3-year contract was entered into between the Union and "theundersigned Employer," and was signed by 16 specific em-ployers, including the instant Employer. This contract, whichwas made effective until July 15, 1953, with provision forautomatic renewal thereafter on an annual basis,was re-opened by the Union in letters dated April 20, 1953, which theUnion sent to each of the employer signatories to the contract.Following the reopening, in June 1953, negotiations werecommenced between the Union and certain employer repre-sentatives, including Attorney Beattey, which culminated in YORK TRANSFER & STORAGE CO.141the 1-year contract discussed above in connection with theissue of the alleged contract bar. As above noted, there were10 employers which ultimately signed the 1953 contract, notincluding the instant Employer, which did not participate,directly or indirectly, in the negotiation of the contract. Theevidence shows that the Union definitely understood when itagreedto this contract that the Employer herein would notsign. It also appears that earlier in 1952 the Union had sent aproposed contract to individual employers in the area whichwas signedby 10 such employers on an individual basis beforethe 1953 contract was negotiated by the joint employers.There is no evidence of the existence at any time of theIndianapolis Household Movers Association, or of a similarlynamed organization. It does appear that in recent yearsvarious household movers in Indianapolis had been gatheringatmonthly dinner meetings in the spring and fall of the year.In these meetings,apart from the social aspects present,businessmatters of common interest were discussed, andwhen the employers were faced with the question of contractnegotiations with the Union,a panel of negotiators was desig-nated by this group. The instant Employer attended thesemeetings on an irregular basis before and after the 1953contractwas consummated. However, there is no indicationthat any formal arrangement was in effect among the em-ployersmeeting in this manner: There was no office orstationery, nomembership rolls were kept, no dues werepaid, no agreements binding the members were made, and theemployers who attendedthesemeetingsvaried on each occa-sion.Nor was there any showing that the employers whojointlysigned the negotiated contract with the Union allattended these meetings or were part of this group.At the dinner meeting in which the panel was named fornegotiatingthe 1953 contract, the instant Employer instructedthe group that it could not possibly go along with the contract.Likewise, before the 1953 contract was negotiated, the Em-ployer informed the Union that it would not sign the contract.At the hearing, the Employer stated its position, that while itwill continue to be interested in the problems of householdgoods carriers in the area,itwill commit itself to do nothingwhich, in its judgment, would be detrimental to the properoperation of its business.All the term contracts in evidence were expressly drawnbetween the Union and "the undersigned Employer"; noassociation was named. And there is no evidence that in thenegotiation of these contracts representations were made tothe Union that bargaining was being conducted on behalf of anassociation. Attorney Beattey who participated in the negotia-tion of the 1953 contract (but not the 3-year contract in 1950)was retained by only 8 specific employers which were namedby him during the negotiations; he did not represent all theultimate signatories to the contract,and clearlynotthe instantEmployer. In each case before the joint contract with the337593 0 - 55 - 11 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer group was finally negotiated, it appears that theUnion executed individual contracts with various Indianapolisemployers in the household moving business. On August 10,1953, the Union struck only those household movers which hadnot agreed to the terms of the Union's proposed contract, butnot all the employers alleged by the Union as constituting theassociation.Under Board law,it is not a prerequisite for the establish-ment of an associationwide or multiemployer unit that therebe evidence of an employer association with formal organiza-tional structure,or that the members delegate to the associa-tion final authority to bind them,'or that the associationmembership be nonfluctuating.2The settled criterion for theinclusion of an employer in a multiemployer bargaining unitiswhether the employer unequivocally intends to be boundincollectivebargaining by group, rather than individual,action.3 Thus,participation by an employer in group bargainingprovides such evidence of the employer'sintention.4 Butwhatever an employer's previous bargaining policy or practicemay have been,there is no question as to the principle that theemployermay properly withdraw from an existing multi-employer unit, provided it clearly evinces at an appropriatetime 5 its intention of pursuing an individual course in bar-gaining. 6Thus,on the immediate issue before us,it is unnecessaryto decide whether or not a sufficiently stable core of employers,including the Employer, have historically been involved ingroup bargaining with the Union to warrant the finding of acontinuing,definablemultiemployer unit. For, in any case,as we are convinced on this record,the Employer has clearlyindicated in a timely fashion its intention to pursue an individ-ual course in bargaining.7We find, therefore, that a single-employer unit of the Employer's employees is appropriatefor bargaining.As already noted, the parties are in agreement as to thecomposition of the unit.Some question was raised at thehearing, however, with respect to the supervisory status ofthe crating foreman (Harves),and the warehouse foreman(Sloan).The Union would include these individuals in the unit;theEmployer indicated no opposition to such inclusion andwould leave the matter for Board determination.Neither ofthese individuals has the authority to hire or discharge em-'See Coca-ColaBottlingWorks Co., 91 NLRB 351; Metz Brewing Co., et al., 98 NLRB409.2See SamuelBernsteinand Co., et al, 98 NLRB 1144.3See Associated Shoe Industries, 81 NLRB 224; Pacific Metals Co., 91 NLRB 696.4See The Plumbing Contractors Assn.. 93 NLRB 1081; Coca-Cola Bottling Works Co,93 NLRB 1414; cf Wirts Distributing Co., 82 NLRB 6695 See Laris Motor Sales, Inc., 104 NLRB 1106; cf. Pioneer, Inc , 90 NLRB 1848.6 See Air Conditioning Co. of So. Calif, 81 NLRB 946; Milk and Ice Cream Dealers, 94NLRB 23; Sullivan Mining Co.,et al.,101 NLRB 1366; Laris Motor Sales, Inc., ibid7 See casescited in footnote 6. MEIER ELECTRIC & MACHINE CO.,INC.143ployees, to grant time off, or to assign employees to thedifferent departments in the Employer's business. Both directtheir subordinates in the performance of their duties, whichwere testified as routine. However, both may recommendthatan employee be transferred out of their respectivedepartments to some task elsewhere in the company. Oneinstancewas cited in which Harves recommended that anemployee be discharged, but this employee was merely trans-ferred to a different department. Harves and Sloan both spenda comparatively small percentage of their time directingemployees, and spend the large remainder of their time inphysical work or in clerical and checking duties. We concludeon these facts that Harves and Sloan are not supervisors, andshall therefore include them in the unit.Accordingly, we find that the following employees constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All truckdrivers, truck helpers, packers, and warehousemenof the Employer at its Indianapolis, Indiana, plant, includingthe warehouse foreman and the crating foreman, but excludingvehiclemechanics, office clerical employees, guards, profes-sional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Member Rodgers took no part in the consideration of theabove Decision and Direction of Election.MEIER ELECTRIC & MACHINE CO., INC.andINTERNA-TIONAL UNION OF ELECTRICAL, RADIO AND MACHINEWORKERS, CIO, Petitioner. Case No. 35-RC-932. Novem-ber 20, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bruce Gillis,Jr., hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.107 NLRB No. 43.